Citation Nr: 9920898	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-45 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to initial increased evaluations for status 
post non-Q myocardial infarctions with hypertension, in 
excess of 20 percent disabling from December 1, 1995 to 
August 22, 1997; and in excess of 30 percent disabling on and 
after March 1, 1998.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of crush injury to the right foot and 
right medial ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right hip.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left hip.

5.  Entitlement to an initial (compensable) evaluation for 
tinnitus. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 14, 1975 to 
November 30, 1995.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO, in pertinent part, granted 
entitlement to service connection for hypertension, a crush 
injury of the right medial ankle, and degenerative joint 
disease of the hips, each with assignment of a 10 percent 
evaluation effective from December 1, 1995, the day following 
the date of separation from active service.  The RO also 
granted entitlement to service connection for tinnitus with 
assignment of a noncompensable evaluation also effective from 
December 1, 1995.



The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in Los Angeles, 
California, in November 1996, of which a transcript is of 
record.  That RO currently has jurisdiction of the claimant's 
appeal.

The RO hearing officer affirmed the determinations previously 
entered in May 1997.

In November 1997 the RO recharacterized the service-connected 
cardiovascular disability as status post non-Q myocardial 
infarction with hypertension and granted an increased 
evaluation of 20 percent effective from December 12, 1995, a 
100 percent evaluation effective from August 23, 1997, and a 
30 percent evaluation effective from March 1, 1998.  

The RO also granted an increased evaluation of 20 percent for 
residuals of a right ankle injury, and assigned a 10 percent 
evaluation for degenerative joint disease of the right hip 
and the left hip effective December 1, 1995.  The RO affirmed 
the noncompensable evaluation for tinnitus.  None of the 
foregoing grants reflects the maximum disability evaluation 
assignable, and accordingly, pursuant to AB v. Brown, 6 Vet. 
App. 35 (1993), the issues remain on appeal.

In December 1998 the RO denied entitlement to service 
connection for post-traumatic stress disorder, an adjustment 
disorder with mixed features of depression and anxiety.  The 
veteran was notified of the above determination by letter 
dated in January 1997; however, he has not filed a notice of 
disagreement with the above determination to date.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.




FINDINGS OF FACT

1.  In the period from service separation until his second 
myocardial infarction, the veteran's blood pressure required 
continuous significant medication, yet remained relatively 
uncontrolled and malignant; chronic residuals of his 
inservice infarct included syncopal episodes, palpitations, 
dizziness, angina and some shortness of breath, with blurred 
vision and AV nicking during which time more than light 
manual labor was more likely than not probably infeasible.   

2.  In the period starting six months from the veteran's 
post-service (second) myocardial infarction, his blood 
pressure was eventually under better control but he continued 
to have symptoms of cardiac damage including fatigue, angina, 
dizziness, syncope, etc., and medical opinion of 5 METs but 
no fewer METs than that.

3.  Residuals of crush injury to the right foot and ankle 
cause instability, require the use of cane and brace, have 
resulted in significant osteoarthritis, moderately severe 
pain on movements which are limited particularly on flexion, 
crepitus and severe fatigability, and generally severe 
overall foot impairment; symptoms are generally less than 
comparable to ankylosis or loss of use of the right foot.

4.  Right hip degenerative changes, shown on X-ray, cause no 
more than slight pain or limitation of motion.

5.  Left hip degenerative changes, shown on X-ray, cause no 
more than slight pain or limitation of motion.

6.  Tinnitus was not persistent in nature prior to June 10, 
1999, but recurrent in nature. 





CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating for status 
post non-Q myocardial infarctions with hypertensive heart 
disease, from December 1, 1995 to August 22, 1997; and on and 
after March 1, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.104, Diagnostic Codes 7101, 7006 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104; 
Diagnostic Codes 7100, 7005, 7006; 62 Fed.Reg. 65207-65224 
(Dec. 11, 1997) (effective January 12, 1998). 

2.  The criteria for an initial 30 percent rating for 
residuals of a right ankle injury are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.2, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5284 (1998).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, right hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5252 (1998).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, left hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40,4.59, 4.71a, Diagnostic Codes 5010-5252 (1998).

5.  The criteria for an initial compensable rating for 
bilateral tinnitus through June 9, 1999 are not met; the 
criteria for a compensable evaluation of 10 percent for 
bilateral tinnitus effective from June 10, 1999 are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (effective prior to June 10, 1999); 38 C.F.R. § 4.87; 
Diagnostic Code 6260; 64 Fed.Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Preliminarily, the Board would note that all of the appellate 
issues relate to the initial rating following separation from 
service, and accordingly are potentially subject to graded 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, after review of each issue herein, the Board is of 
the opinion that such graded ratings are unnecessary, bases 
for which conclusions will be incorporated into the 
discussions of the Board's resolution of the individual 
issues below.

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Status post myocardial infarctions with hypertension.

Special Criteria

During the pendency of this appeal VA published new 
regulations for rating disability of the cardiovascular 
system.  

Prior to January 1998, the Board notes that hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 130 or more and severe 
symptoms warranted a 60 percent disability rating.  Diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms warranted a 40 percent disability rating.  A 20 
percent disability rating required diastolic pressure 
predominantly 110 or more with definite symptoms.  A 10 
percent disability rating required diastolic pressure 
predominantly 100 or more.  When continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. Part 4, 
Code 7101, as in effect prior to January 12, 1998.

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
may be assigned with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, with 
additional increased evaluations available proportionate to 
the increase in either diastolic or systolic readings, 
effective January 12, 1998 under Code 7100.

Prior to January 12, 1998 the Diagnostic Code for rating 
infarction of the myocardium due to thrombosis or embolism 
provided that disability should be rated as arteriosclerotic 
heart disease. 38 C.F.R. § 4.104, Diagnostic Code 7006 
(1998).

Arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., is rated as 100 
percent disabling.  After 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded a 100 
percent rating is provided.  

Following typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible is rated as 60 percent disabling. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).

On or after January 12, 1998, Note 2 to 38 C.F.R. § 4.104 
indicates that one MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 mm. per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation and 
a laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  

For rating arteriosclerotic heart disease (coronary artery 
disease): With documented coronary artery disease resulting 
in: chronic congestive heart failure, or; workload of 3 METS 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent is rated as 100 percent 
disabling. With more than one episode of acute congestive 
heart failure in the past year, or ; workload of greater than 
3 METS but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
When workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
ECG or X-ray, 30 percent is assignable.  A 10 percent rating 
is assignable for lesser impairment under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).

A myocardial infarction: during and for three months 
following myocardial infarction, documented by laboratory 
tests is rated as 100 percent disabling. 


Thereafter: With history of documented myocardial infarction, 
resulting in: Chronic congestive heart failure, or; workload 
of 3 METs or less result in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent is rated as 100 
percent disabled. With more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent is rated as 60 percent disabling.  When workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on ECG, echocardiogram 
or chest X-ray, a 30 percent rating is assignable.  With 
workload of greater than 7 METs but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required, 10 percent is 
assignable.  38 C.F.R. § 4.104, Diagnostic Code 7006 (1998).

Factual Background

Service medical records showed that from about 1977 and 
particularly starting in the 1980's, the veteran had elevated 
blood pressure readings, on occasion with diastolic readings 
at and above 100 and occasionally around 110, with systolic 
also elevated to levels above 150 to as high as 170 in late 
1991.  He was given various hypertensive medications starting 
in May 1980.  There was some difficulty getting the 
hypertension under control, and at one time in early 1990 he 
was removed from his ship due to the inability to control his 
hypertension.  Numerous readings are in the file showing 
elevations and initially, noncompliance with medication 
regimens such as when prescriptions ran out, etc.; these 
notations decreased towards the later years of service when 
there continued to be some control problems but not 
attributed to medicine noncompliance.  

Repeated inservice electrocardiograms (ECG's) staring in the 
late 1980's are characterized as abnormal, with T-wave 
changes and (atrioventricular) AV block in 1991.  

The veteran complained on several occasions in the 1990's, 
including at the time of his separation examination of 
abnormal chest pain in addition to his hypertension.  An ECG 
in July 1995 had specifically shown an inferior infarct of 
undetermined age.

While being seen in January 1996 for a routine 
ophthalmological examination at the Balboa Naval Hospital, 
the veteran was noted to be hypertensive for which he took 
medication.  On arrival, blood pressure was 126/83, but soon 
thereafter, the veteran underwent a syncopal episode with hot 
flashes and associated nausea and diaphoresis.  It was noted 
that he had apparently had a similar episode several years 
before with chest pain which had been diagnosed as a 
myocardial infarction (in 1993) as well as elevated blood 
pressure readings.  An immediate ECG showed first degree AV 
block with nonspecific T-wave abnormalities; comparative 
ECG's were sought. In the interim, he was immediately placed 
on cardiac syncopal workup.  

At the time of the VA examination in April 1996, the 
veteran's blood pressure was 170/80, 165/70, and 165/70.  It 
was noted that he had been taking several medications for 
some time for control of his hypertension for 10-12 years.  
He had also had two vasovagal episodes, once at Tripler in 
Hawaii and the another in the States after a hot shower.  He 
said that the hypertension was thought to have existed since 
the early 1980's.  Eye examination showed relative 
vascularity but no specific AV nicking.  The veteran's 
electrocardiogram (ECG) showed nonspecific T-wave abnormality 
and prolonged QT, and was described as being abnormal.  
Pertinent diagnosis was essential hypertension.

The RO, it the rating action in July 1996, granted service 
connection for and rated the veteran as 10 percent disabled 
citing only hypertension under Code 7101.

Thereafter, VA outpatient records show ongoing problems with 
uncontrolled hypertension for which he was given multiple 
medications.  

Several similar notations are of record including in the 
summer and into mid-September 1996 that notwithstanding his 
being compliant with medications, blood pressure remained 
elevated.  On one such particular occasion, he was admitted 
to the emergency room with complaints of chest pain.  Various 
medications were immediately instituted, increased, changed, 
given intravenously, etc.  This encompasses a single period 
[September 30, and October 1, 1996]: and multiple blood 
pressure entries for those dates were as follows: 222/150, 
180/122, 160/99, 212/120, 156/94, 157/83, 150/72,148/76, 
160/81, 138/82, 140/80, 133/90, 143/100, 133/92, 170/110, 
157/103, 180/110, 150/90, 180/140, 180/138, 180/140, 180/138, 
180/140, 161/89 and 152/106. 

On his arrival at the hospital, the veteran had reported 
occasional diaphoresis, blurred vision, shortness of breath 
and occasional palpitations.  He was characterized as having 
malignant or uncontrolled hypertension.  He was also noted to 
have had a syncopal episode with headaches in the past.  He 
had complained of blurred vision and headaches, and an eye 
examination also confirmed the presence of VA nicking in the 
fundus and dull disc margin.  

The veteran had been admitted for what was described as a 
hypertensive crisis and had developed substernal cardiac 
pressure, 4-5 out of 10 in intensity, after sitting down 
after finishing breakfast.  Two hours later he had gone to 
the store to get Mylanta with a friend and had developed 
diaphoresis, light-headedness and nausea.  He was found on 
admission to have sinus ventricular tachycardia (SVT) at a 
rapid rate of 160, blood pressure initially was low and 
persistent chest pressure was 4/10.  After adenosine was 
given, he converted to sinus rhythm at a rate of 60-70 with 1 
1/2 mm. ST depression at V-2/V-4, T inversion at I, AVL 
noted.  He was given nitroglycerin and chest pressure 
resolved immediately with ST normalization.

The veteran provided testimony before a hearing officer at 
the RO in November 1996.  He described the disabling 
manifestations of his heart disease.  A transcript of his 
testimony has been associated with the claims file.

VA outpatient records show ongoing continuations of blood 
pressure elevations such as the readings in April 1997 of 
156/108, 187/128, 184/128 and 160/100.  ECG in April 1997 was 
noted as showing T-wave abnormality, "consider anterolateral 
ischemia", and diagnosis of abnormal ECG.  A notation was 
later made in the records that he was showing signs of 
chronic renal insufficiency (baseline was 2./1 in April 1997, 
1.6 in July 1997) which was felt to be likely secondary to 
his poorly controlled hypertension.  However, he had 
continued to take hypertensive medications.

ECG by VA in July 1997 was again noted as showing T-wave 
abnormality, "consider anterolateral ischemia", and diagnosis 
of abnormal ECG.  VA examination showed a long history of 
hypertension for which the veteran took medication but a 
continued lack of control.  Readings showed elevation 
continued.  Because of the clinical findings, he was referred 
to the emergency room with a copy of his ECG findings.

In August 1997, the veteran was admitted to the emergency 
room with history of poorly controlled hypertension for 15-20 
years.  A preliminary diagnosis was unstable angina, rule out 
myocardial infarction.  He had had some 3 episodes of chest 
pain similar to that noted above during the prior year.  His 
orthopedic problems required him to lead a sedentary 
lifestyle.  On admission, blood pressure was 87/50 and after 
adenosine, rose to 140/80.  Fundi showed AV nicking on the 
right.  The PMI could not be appreciated.  It was felt that 
his chest pain at rest with AV nodal re-entry tachycardia, 
ischemic changes on ECG could be due to tachycardia rate 
related ischemia versus acute coronary syndrome, and the 
unstable angina was causing tachycardia.  He was given beta 
blocker, intravenous nitroglycerin and aspirin.  An ECG was 
done to rule out another infarction.  



After the veteran was stabilized, extensive cardiac 
investigation was undertake first for his unstable angina.  
Specialized testing confirmed his having had a(other) non-Q 
wave myocardial infarction.  He was maximized on beta-blocker 
and underwent an angiogram.  His coronary angiogram showed 
left diagonal artery with 98% stenosis and ramus intermedius 
of 80% stenosis.  

It was felt that the veteran had 1-2 coronary vessel disease 
at this time and was to be treated accordingly.  In addition, 
it was noted that he had a history of poorly controlled 
hypertension.  Although readings included some elevations, 
the changing of medications resulted in somewhat better 
control at the time of discharge.  The veteran was also found 
to have supraventricular tachycardia.  Prior to further 
cardiac assessment, it was felt that this was due either to 
possible ischemia or spontaneously idiopathic.  His 
echocardiogram showed an ejection fraction of 55% and mild 
akinesis at the lateral wall.  Numerous medications were 
prescribed.

In the RO rating action in November 1997, a 20 percent 
schedular evaluation was retroactively assigned from the day 
following separation for the cardiac disorder described as 
"status post non-Q myocardial infarction with hypertension"; 
a 100 percent rating was assigned from August 23, 1997; and a 
30 percent rating was assigned from March 1, 1998 utilizing 
Code 7101-7005.

VA outpatient records show continuing care including for 
hypertension.  On a visit in February 1998 at the cardiology 
clinic, the veteran complained of increased left upper chest 
burning sensation that would come on at rest and with 
activity.  While it did not last long, it was very noticeable 
and made him stop what he was doing.  There had also been a 
decrease in exercise tolerance.  He continued to take 
numerous medications.  


According to the clinical report, and a letter sent to him by 
VA shortly thereafter summarizing the finding, the veteran 
was felt to have four primary related diagnoses: (1) Coronary 
artery disease, with which he was experiencing Class II 
angina and for which he was taking Metoprolol. and aspirin, 
and Isordil was to be instituted; (2) Status post non-Q wave 
myocardial infarction; (3) Hypertension, for which 
medications included Fosinopril, Amlodipine, etc.; there was 
some improvement noted in the control, but he was to be 
monitored for renal complications; and(4) Hyperlipidemia, all 
felt to be stable at this time, controlled with medication 
and risk factor modification.

The veteran was seen in the facility in March 1998 with 
complaints of chest pain with pressure which had started 
about an hour before, with lightheadedness and nausea but no 
diaphoresis.  It was noted that he had a history of 
myocardial infarction(s), hypertension, hypercholesterolemia 
and supraventricular tachycardia (SVT).  He was to be given 
additional testing, results of which are not shown.

On special fee-basis examination in July 1998, the veteran 
reported that he had chest pain which started that year and 
happened once a week.  He said that the pain would come and 
go, was sharp and left sided, happening without activities 
and without radiation.  Nitroglycerin helped the pain within 
a few seconds.  The pain might be associated with shortness 
of breath, sweating, palpitations and dizziness.  he said 
that he had not done well on a recent treadmill test.  

The veteran said that he had gained weight in the past year; 
that he did not awaken at night with dyspnea but slept on two 
pillows, and his shortness of breath would come on going up a 
hill.  Blood pressure readings were shown as 140/82, 144/78 
and 142/80; however, the physician stated that on the 
treadmill, his blood pressure was 180/104 as a maximum (other 
readings were not identified).  On the treadmill, the veteran 
exercised 8 minutes, achieving 78% of predicted heart rate.  
Testing was terminated due to fatigue.  There were no 
significant ST-T changes or arrhythmias noted during that 
time.

Heart sounds were distant, but the apex beat was in the 5th 
intercostal space midclavicular line.  There were no S-3 or 
S-4 sounds and rhythm was regular.  ECG showed sinus rhythm, 
1st degree AV block, QRS and QT intervals and a tiny R-wave 
in lead AVF suggesting old possible inferior infarction.  
Pertinent diagnoses were status post myocardial infarction 
and hypertension under control.  The examiner noted that the 
veteran gave a history of myocardial infarction and 
angioplasty, but records were not available in that regard.  
The veteran was said to be able to walk 3 1/2 to 4 miles per 
hour, do some gardening and lift 20-40 pounds occasionally 
and rake leaves.  The veteran's chest pain was described as 
atypical.  The physician opined that his MET-level was 5.  

In general, the clinical records from 1997 to date show some 
chest X-rays have been taken and for the most part show no 
cardiac abnormality including enlargement.  On several of 
these reports it is noted that there is Bosselation of the 
right hemidiaphragm and elevation of the left hemidiaphragm, 
but there is no stated correlation to other findings or any 
further discussion of the relevance of these findings as they 
impact on cardiac anomalies or damage, nor is there any other 
indication of cardiomegaly, or similar findings.  

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his cardiovascular 
disease is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his cardiovascular disease (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).



The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran's blood pressure elevations started 
in the mid-1970's, and became pretty much out of control 
during the 1980's, albeit before he was discharged, the 
hypertension began to respond somewhat tenuously to 
medications.  

Nonetheless, as the veteran has repeatedly stated, and as it 
is unequivocally demonstrated by objective ECG evidence, the 
veteran indeed experienced his first myocardial infarction 
while still on active duty, [i.e., as noted on the July 1995 
ECG cited above and confirmed on post-service VA ECG as 
well], which was in fact more than a full two years prior to 
discharge.  

From the objective evidence is derived the reasonable 
conclusion that there has long been some cardiac damage.  
This is combined with clear-cut ongoing and clearly 
demonstrated symptomatology, all of which is confirmed in the 
abundant clinical evidence of record.  Thus, the veteran's 
regulatory reassessment in the pertinent period(s) of the 
initial rating from December 1995, must be based on all 
pertinent cardiovascular factors.

In reviewing the clinical evidence, the Board notes for a 
brief time after service, the veteran's blood pressure was 
periodically in a relatively normotensive range.  
Nonetheless, soon thereafter, even with medications, his 
hypertension again began to escalate and ultimately raged 
upward to the extraordinarily high ratings shown in detail 
above.  


At that time, the veteran clearly had not only a history of 
an inservice infarction and ECG changes reflective of cardiac 
damage, but also signs of active and ongoing symptoms to 
include chest pain, visual disturbances (and blurring and AV 
nicking shown on examinations), dizziness, syncope and other 
symptoms all of which are reflective of realistic physical 
limitations where in all probability, more often than not, 
ordinarily light manual labor was precluded.

In the period following his second heart attack, the veteran 
had a time when his blood pressure was again relatively under 
control, although not completely so.  However, during the 
time (after the period during which the 100 percent rating 
was assigned), he has had ongoing blood pressure elevations, 
syncope, dyspnea, dizziness, visual impairment due to AV 
nicking and blurring, chest pain associated with shortness of 
breath, sweating, palpitations and fatigue and a suggestion 
of cardiac obstructive myopathy.  The recent VA examiner, who 
is shown to have cardiology specializations, when the 
veteran's blood pressure was even relatively under control, 
specifically described him as METs 5.  

The veteran has also testified that it has been only his 
hypertension and cardiac problems that have impact his work 
capacities.  The Board finds that to be entirely credible and 
consistent with the facts found otherwise of record.

Accordingly, under the criteria in effect both before and 
since the January 1998 changes, and in the period since 
separation from service, the veteran's symptoms raise a 
reasonable probability that they more nearly approximate the 
criteria required for a 60 percent rating.  

However, the veteran is not shown to have METs of fewer than 
5 or other more severe clinical symptoms during either period 
so as to warrant an evaluation in excess of 60 percent during 
those two periods which are adjacent to the 100 percent 
rating schedularly assigned as a consequence of his post-
service myocardial infarction.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.2, 4.7, 4.104, Codes 7100, 7101, 7005-6 (as in 
effect both before and after January 12, 1998). 


General Criteria: Musculoskeletal Disabilities

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and (3) where there is no limitation 
of motion, a rating of 10 percent or 20 percent, depending 
upon the degree of incapacity, may still be assigned if there 
is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 


II.  Residuals of a right ankle injury.

Special Criteria

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants a 10 percent evaluation with plantar flexion of less 
than 30 degrees.  A 30 percent rating is assignable when 
plantar flexion is between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  

A 20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.

For other foot injuries, a 10 percent rating is assignable if 
moderate, a 20 percent rating if moderately severe, or a 30 
percent rating if severe under Diagnostic Code 5284.  This is 
ratable as 40 percent when there is actual loss of use of the 
foot.

Factual Background

The veteran had a piece of equipment cause a crush injury to 
his right foot in service in late 1977.  He was incapacitated 
for several months and throughout service, continued 
thereafter to be seen with pain and other symptoms in the 
ankle and foot areas variously diagnosed including as strain, 
sprain and plantar fasciitis.

On VA examination in April 1996, there was medial discomfort 
in the area of the cuneiform.  There was also noted scar 
residuals of a right anterior leg laceration which was well 
healed.  Eversion of the right ankle was only 8 degrees, 
inversion was 35 degrees, dorsiflexion was 10 degrees and 
plantar flexion was 40 degrees.  

X-rays of the right ankle showed widening of the tibiofibular 
syndesmosis with prominent dystrophic ossification along the 
margins of the syndesmosis, more prominent on the tibial side 
than the fibular side.  There was also deformity of the 
medial malleolus and medial ankle mortise.  There was also a 
suspicion of an ossicle versus sclerotic density overlying 
the lateral malleolus.  The examiner felt that these findings 
were all consistent with the history of crush injury.  

At the personal hearing in November 1996, the veteran 
testified that his right ankle is unstable and may cause him 
to wall when it gives out.  Tr. at 6-7  He stated that the 
ankle caused him pain and that he could occasionally walk 
less than a block as a result.  Tr. at 6.  he said that it 
seemed to be getting worse.  Tr. at 6.  The ankle was said to 
be tender, and he developed severe pain whenever he walked.  
Tr. at 7.  He indicated that he had been given a gauntlet 
type of plastic right ankle brace but that he did not get 
much benefit from it, and tried not to use his VA-provided 
cane if at all possible.  Tr. at 8.  He had not noticed 
particular ankle swelling.  Tr. at 8.



On VA evaluation of the right ankle and foot in March 1997, 
the veteran reported ongoing problems with pain.  X-rays 
showed calcification of the interosseous membrane and callous 
formation at the medial malleolus, consistent with the old 
trauma and injury.  There was also a mild amount of 
osteoarthritis of the right ankle joint itself.  

Outpatient reports show ongoing care for osteoarthritis of 
various joints.  One notation in early May 1997 was that the 
veteran had developed progressive right ankle problems, that 
he could now only walk 1/2 block at most, and was unable to 
climb stairs.  He was taking Motrin with only mild relief and 
was to be evaluated for right ankle fusion surgery.  He had 
started to develop hip pain secondary to favor the right 
ankle.  Examination of the right ankle showed dorsal flexion 
of 5 degrees, plantar flexion of 35 degrees, with good 
inversion and eversion and symmetric reflexes.

An orthopedic assessment by a physician associated with VA 
orthopedic surgery department is of record dated later in May 
1997 to the effect that the veteran had osteoarthritis of the 
right ankle and that a fusion was recommended for some time 
in the future as a last resort.  At the present time, the 
veteran had been issued an ankle brace and a cane to assist 
him.

On VA examination in July 1997, the veteran was reported as 
having developed increased pain in the right ankle although 
he had been given large doses of Motrin.   He said that he 
particularly had right ankle and foot pain on walking and 
that he might agree to the fusion at some point.  In the 
meantime, he was using his crutches, his cane and Motrin for 
the right ankle pain.  He said that he had noticed a 
crunching sound in the right ankle and that as he got older, 
the problems seemed to get worse.  

On examination, a right ankle brace was present.  Range of 
motion was dorsiflexion to 5 degrees, (passively to 10 
degrees); plantar flexion was 20 degrees (25 passively); 
internal rotation was to 30 degrees (passively to 35 
degrees); external rotation to 4 degrees (passively to 10 
degrees).  There was severe pain on all other ranges of right 
ankle motion.  There was also diminished (3/5) strength shown 
in the right ankle as well as crepitus on movements.  The 
veteran demonstrated early severe right ankle fatigability 
but no sign of current swelling.  The examiner noted that he 
was unable to walk on his heels or toes on the right foot due 
to pain expressed verbally and by grimacing, although he did 
make an attempt.  Diagnosis was status post crush injury to 
right ankle with moderate range of motion deficits and 
moderately severe pain on range of motions.

X-rays of the right ankle in July 1997 showed cortical 
thickening of the tibia and fibula with the appearance of 
pseudoarthrosis between the two.  A bony fragment was noted 
posterior to the lateral malleolus and also osteophyte 
formation at the lateral medial aspects of the talus.  These 
bony changes were said to be consistent with the history of 
the prior trauma, namely the inservice crush injury. 

On outpatient assessment of the right ankle at the time of 
primarily heart-related problems in September 1997, the 
veteran was noted to have a trace of edema at the right ankle 
and was not exercised due to right ankle pain extending into 
the hip.

On VA examination in July 1998, the veteran was noted to have 
right ankle pain weekly with cold weather.  Right ankle 
dorsiflexion was reportedly "20" degrees, with plantar 
flexion of "45" degrees without pain.  

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right ankle 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right ankle disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In rating the post-service residuals of the veteran's crush 
injury involving the right foot and ankle, the Board has the 
benefit of ongoing VA outpatient as well as several extensive 
orthopedic evaluations.  There is considerable X-ray evidence 
of osseous damage, and in addition to crepitus, the veteran 
has instability for which he is now required to use a cane 
and brace, and still has problems.  His motions are limited 
and painful, often to a severe degree.  Examiners have 
described fatigability as well as flare-ups which are not 
ameliorated by Motrin.  

It does not appear to be entirely equitable or adequate to 
rate the disability involving the right ankle and foot only 
under Code 5271, which predominantly contemplates only the 
limitation of motion, since that is not the singular impact 
of the disability.  

Parenthetically, it is noted that the vast aggregate of 
clinical findings are not entirely consistent with the 
veritable lack of objective findings shown on the recent 
predominantly cardiac-oriented examination, (i.e., the 
motions shown are tantamount to normal motions under 38 
C.F.R. § 4.71, which is not at all in keeping with virtually 
all other clinical evidence of record).  Thus, the Board will 
accordingly address this issue with regard to all of the 
evidence of record.  Practicably speaking, the Board finds 
that the other and somewhat overwhelming evidence of record 
is considerably more persuasive in that regard.  

At the present time, however, and reflective of disability 
since service, overall evidence shows significant impairment 
both in the form of pain and instability.  This is in 
addition to the demonstrated limitations of functioning.  The 
Board finds it more equitable and appropriate to rate the 
disability under provisions available for other foot 
injuries, and considers that the evidence since service 
reflects an aggregate of symptomatology which is of a severe 
degree on more occasions than not.  

Accordingly, a 30 percent initial rating is warranted under 
Code 5284.  However, the veteran does not demonstrative such 
objective evidence of ankylosis or similar findings 
reflective of loss of use of the right ankle and foot as 
would warrant a 40 percent rating under that or any other 
alternative provision.  The 30 percent evaluation is the 
maximum schedular evaluation for severe disablement under 
diagnostic code 5284.  Accordingly, there exists no basis 
upon which to consider assignment of a higher rating for 
functional loss due to pain, incoordination, fatigability, 
etc., as such are all contemplated in the maximum schedular 
evaluation.

Additionally, the Board notes the Court has held that a 
separate, additional rating may be assigned if the veteran's 
disability is manifested by a scar that is poorly nourished 
with repeated ulceration, tender or painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the present case, previous VA examination has reported 
residual right ankle scarring as well healed.  There is no 
other indication in the record that the veteran's scar is 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, or results in limited function.  
As such, a separate compensable disability evaluation for the 
residual scar is not warranted.


III.  Degenerative joint disease of the right hip.

Special Criteria

Plate II of 38 C.F.R. § 4.71 notes normal range of motion of 
the hip as 0 to 125 degrees in hip flexion and 0 to 45 
degrees on hip abduction.  

The RO has rated the veteran's right hip disability on the 
basis of limitation of flexion of a thigh under diagnostic 
code 5252.  A 10 percent rating is assignable for flexion 
limited to 45 degrees; a 20 percent rating is assignable when 
flexion is limited to 30 degrees; 30 percent is assignable 
when flexion is limited to 20 degrees; and a 40 percent 
rating is assignable when flexion is limited to 10 degrees 
under Diagnostic Code 5252. 

Another possible code might be that provided for limitation 
of the thigh on extension to 5 degrees which is ratable as 10 
percent disabling under Diagnostic Code 5251.  

For evaluation of femur impairment, when there is malunion of 
the femur with slight hip disability, a 10 percent rating 
might be assignable under Diagnostic Code 5255; or 20 percent 
for moderate hip disability; or 30 percent for marked hip 
disability, under Code 5255. 

The RO has also rated the veteran's right hip disability 
under diagnostic code 5010 to account for the x-ray 
confirmation of degenerative changes.  The criteria under 
which arthritis is rated are discussed earlier in the general 
rating criteria.


Factual Background

The veteran developed right hip complaints late in service.  
On VA examination in April 1996, he was noted to have 
developed hip pain particularly when walking.  

On examination, Patrick's test was positive on the right for 
hip pain.  Flexion of the hip was 145 degrees with the knee 
flexed.  Abduction and extension were to 30 degrees.  The 
pertinent diagnosis was pain in right hip.

X-rays of the right hip showed sclerosis in the upper third 
of the sacroiliac joint.  The os acetabulum was slightly deep 
without protrusion.  There was no marked joint-space 
narrowing.  There was minimal loss around the rounding of the 
right femoral head and a sclerotic density with prominent 
trabeculation in the interior third of the right acetabulum.  
Paget's Disease in that region was in question but a 
sclerotic density of other etiology was not excluded.  
Impression was of sacroiliac joint sclerosis, mild 
degenerative changes of the hip joint and suspect dystrophic 
ossification or calcification of the hip joint as well as the 
sclerotic density noted above.  

At the personal hearing in November 1996, the veteran 
testified that his hip caused him to have problems getting in 
and out of the car, that it seemed to be getting worse on an 
almost daily basis, and that sometimes, the pain is so severe 
that he has  to stop the car during his commute to work and 
home again.  Tr. at 9.  He stated that things would improve 
if he could shift his position.  Tr. at 9.  In addition to 
the pain, for which he took Motrin, is caused him to tired 
considerably.  Tr. at 10.

On VA examination in July 1997, active/passive hip motion was 
110/110, abduction 35/35 degrees, adduction to 30/30 degrees, 
external and internal rotation to 30/35 degrees, extension to 
10/15 degrees.  There was moderate pain on range of motion of 
the hip.  The examiner felt that early fatigability could be 
expected from excessive use.  Strength was felt to be 
adequate.  Pertinent diagnosis was arthralgia, left hip, with 
minimal range of motion deficits and moderate pain on range 
of motion.

X-rays in July 1997 showed minimal right hip degenerative 
changes (osteophyte in the inferior aspect of the right 
acetabulum). 

On VA examination in 1998, the veteran's right hip was said 
to cause some pain and had been diagnosed as exhibiting 
degenerative changes.  Extension was said to be 30/30, 
adduction was 25/25, abduction was 45/45, eternal rotation 
was 60/60 and internal rotation was 40/40, without apparent 
pain.

VA and other outpatient records in the file show ongoing 
complaints of hip pain and diagnosis of degenerative 
arthritis for which he is given pain medication.

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right hip 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right hip disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In evaluating the post-service residuals of right hip 
impairment, it is noted that while X-rays consistently show 
evidence of degenerative change, there is relatively pain 
free motion without significant functional limitations.  




In the case of the right hip, there appear to be slightly 
greater signs of degenerative changes than in the left to 
include some peculiar idiosyncrasies noted above.  However, 
the only demonstrated limitation of motion is of a very mild 
degree on flexion and little more than that on abduction.  
Under Code 5252, used by the RO, a 10 percent rating is 
assignable when there is limitation of thigh flexion to 45 
degrees.  This appears to reflect the actual impairment 
demonstrated at present.  

This rating is likewise entirely consistent with alternative 
methods for rating the same disability to include assigning a 
10 percent rating under Codes applicable for degenerative 
changes in given joint(s).  The VA examinations have 
demonstrated no functional loss due to pain or other 
impairment such as incoordination, fatigability, etc., which 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 would warrant a higher evaluation for disability 
not already contemplated in the current 10 percent 
evaluation.

No other alternative code would provide a basis for any 
higher rating at present even if one takes into consideration 
special provisions of 38 C.F.R. Part 4 and judicial mandates 
in association therewith as cited above.  

The evidentiary record does not support a grant of 
entitlement to an initial increased evaluation for right hip 
impairment with application of all pertinent governing 
criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for right hip degenerative 
joint disease.  Gilbert v. Derwinski, op. cit.


IV.  Degenerative joint disease of the left hip.

Factual Background

The veteran developed left hip complaints late in service.  
On VA examination in April 1996, he was noted to have 
developed hip pain particularly when walking.  On 
examination, Patrick's test was negative on the left for hip 
pain.  Flexion of the hip was 145 degrees with the knee 
flexed.  Abduction and extension were to 30 degrees.  The 
pertinent diagnosis was pain in hip.

X-rays of the left hip showed sclerosis in the upper third of 
the sacroiliac joint.  The os acetabulum was slightly deep 
without protrusion.  There was no marked joint-space 
narrowing.  Impression was of sacroiliac joint sclerosis and 
mild degenerative changes of the hip joint.  

At the personal hearing in November 1996, the veteran 
testified that his hip caused him to have problems getting in 
and out of the car, that it seemed to be getting worse on an 
almost daily basis, and that sometimes, the pain was so 
severe that he had to stop the car during his commute to work 
and home again.  Tr. at 9.  He stated that things would 
improve if he could shift his position.  Tr. at 9.  In 
addition the pain, for which he took Motrin, caused him to 
tired considerably.  Tr. at 10.

On VA examination in July 1997, active/passive hip motion was 
100/110, abduction 30/30 degrees, adduction to 30/30 degrees, 
external and internal rotation to 30/35 degrees, extension to 
10/15 degrees.  There was moderate pain on range of motion of 
the hip.  The examiner felt that early fatigability could be 
expected from excessive use.  Strength was felt to be 
adequate.  Pertinent diagnosis was arthralgia, left hip, with 
minimal range of motion deficits and moderate pain on range 
of motion.

X-rays showed an old avulsion fracture at the left anterior-
inferior iliac spine and well preserved joint spaces without 
evidence of active fracture or subluxation.  

On VA examination in 1998, the veteran's left hip was said to 
cause some pain and had been diagnosed as exhibiting 
degenerative changes.  Extension was said to be 30/30, 
adduction was 25/25, abduction was 45/45, eternal rotation 
was 60/60 and internal rotation was 40/40, without apparent 
pain.

VA and other outpatient records in the file show ongoing 
complaints of hip pain and diagnosis of degenerative 
arthritis for which he is given pain medication.

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his left hip 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left hip disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In assessing the veteran's current disability as a result of 
left hip impairment, it is noted that X-rays consistently 
show evidence of degenerative change.  However, there is 
relatively pain free motion without significant functional 
limitations.  

The demonstrated limitation of motion is of a very mild 
degree on flexion and little more than that on abduction.  
Under Code 5252, used by the RO, a 10 percent rating is 
assignable when there is limitation of thigh flexion to 45 
degrees.  This appears to reflect the actual impairment 
demonstrated at present.  

This 10 percent rating is likewise entirely consistent with 
alternative methods for rating the same disability such as to 
include assigning a rating under Codes applicable for 
degenerative changes in given joint(s).  No other alternative 
code would provide a basis for any higher rating at present 
even if one takes into consideration special provisions of 38 
C.F.R. Part 4 and judicial mandates in association therewith 
as cited above.  More specifically, the evidentiary record 
does not demonstrate functional loss due to pain, 
incoordination, fatigability, etc, which would warrant an 
evaluation for disability greater than that already 
contemplated in the current 10 percent evaluation.

The evidentiary record does not support a grant of 
entitlement to an initial increased evaluation for the left 
hip arthritis with application of all pertinent governing 
criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for left hip impairment.  
Gilbert v. Derwinski, op. cit.


V.  Tinnitus

Special Criteria

General provisions for rating other ear conditions are 
provided under 38 C.F.R. § 4.87a.

Under the schedular criteria in effect prior to May 1999, a 
10 percent rating was assignable for persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma under 
Diagnostic Code 6260.

In the newly revised schedular standards for rating tinnitus, 
for recurrent tinnitus, a 10 percent rating is assignable 
under Code 6260.  [A note thereunder provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Codes 6100, 6200, 6204 or others, except when tinnitus 
supports an evaluation under one of those Codes.] 

Factual Background

On VA ear examination conducted in April 1996, the veteran 
reported a ringing tinnitus, periodic in nature.  It was 
noted that in service, he had been exposed to a great deal of 
noise on shipboard, both as a boatswains mate and later as a 
cook; that he had thought he had some hearing loss in the 
1995, but had had ringing in the ears since 1977 on an 
intermittent basis.  He was found on audiogram to have a 
"recent" mild sensorineural hearing loss in both ears at or 
above the 3,000 Hertz levels.  The pertinent diagnosis was 
bilateral tinnitus, intermittent, longstanding.

At the hearing held in November 1996, it was noted that the 
tinnitus of which the veteran complained was periodic and 
sometimes accompanied by spots in his eyes, and as a result 
of that, it had been suggested by some folks that there might 
also be a relationship to his hypertension problems.  Tr. at 
11.

VA outpatient and other clinical records since 1996, 
including during blood pressure and heart problems in 1996-7, 
have shown that with hypertensive exacerbations and a lack of 
control, the veteran has instances when he had a variety of 
symptoms to include syncope, dizziness, etc., but without 
notations of tinnitus as such in association therewith.  

On one occasion when the veteran was being assessed for his 
hypertension problems in September 1996, he had complained of 
blurred vision, and was found to have AV nicking in the 
fundus and dull disc margins but no complaints of tinnitus.  

On VA examination in July 1997, the veteran reported that he 
had developed tinnitus in the 1970's in both ears.  He said 
that the ringing would come and go but that it was 
aggravating and an annoying.  An audiogram was not done.

Fee basis audiometric evaluation was undertaken for VA in 
April 1998, report from which is of record.  The veteran was 
noted to have a history of noise exposure to funs on an 
aircraft carrier.  He stated that he had had tinnitus since 
1977 in both ears, which was exacerbated by loud or high-
pitched noises and loud voices.  The tinnitus did not affect 
his daily life in general or communications with others in 
particular.  Audiometric evaluation found bilateral mild high 
frequency sensorineural hearing loss.  Periodic bilateral 
tinnitus was also diagnosed.

Analysis

Under the prior schedular criteria, a 10 percent rating was 
assignable for persistent ringing in the ears or tinnitus if 
such was the result of acoustic trauma, concussion or head 
injury.  

In this case, the veteran was unequivocally exposed to 
acoustic trauma in service both on ship board, where he was 
located for much of his twenty years of service (including on 
an aircraft carrier and in the Persian Gulf) and perhaps even 
to a lesser extent, in the kitchens.

At some point, there was some suggestion that the veteran's 
tinnitus might be associable with blood pressure problems.  
However, there is no medical evidence otherwise linking the 
tinnitus to his hypertension or medications therefor.



On virtually all pertinent post-service evaluative occasions, 
the veteran has complained of ringing in his ears which he 
dates back to at least mid-1970's.  He has also been found to 
have high frequency hearing loss consistent with acoustic 
trauma.  

As the veteran's tinnitus has been characterized as periodic 
in nature during and subsequent to service, the criteria for 
assignment of a 10 percent evaluation under diagnostic 6260 
are not met under the previous criteria because persistent 
tinnitus was not present.  However, under the amended 
criteria which became effective June 10, 1999, the veteran 
need only establish recurrent tinnitus.  As the veteran's 
clinical history is consistent with recurrent tinnitus, he 
meets the schedular criteria for a 10 percent evaluation 
effective June 10, 1999 and thereafter.  

The amended criteria overall did not result in major 
substantive changes in the evaluation of rating disabilities 
of the ear and other sense organs.  Nonetheless, in the case 
of tinnitus, the schedular requirements are less than those 
required under the previous criteria as only recurrent 
tinnitus need be demonstrated.  

The Board's initial application of the new criteria has not 
resulted in any prejudice to the veteran absent the RO's 
initial consideration of such criteria as there has been a 
favorable determination in that the veteran has been granted 
the maximum schedular evaluation assignable.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additional Matter

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The RO determined that the veteran's disability picture was 
not unusual or exceptional in nature and therefore denied 
entitlement to an extraschedular evaluation for either knee 
under the criteria of 38 C.F.R. § 3.321(b)(1).  The Board's 
review of the evidentiary record discloses that the RO was 
correct in this regard.  

As cited above, the regular schedular standards suffice to 
rate the appellant's disabilities without need to resort to 
extraschedular evaluation.  Hence, no basis has been 
presented to refer the veteran's case to the Director of the 
VA Compensation and Pension Service for consideration of 
extraschedular evaluation for any of the herein concerned 
disabilities.


ORDER

Entitlement to an initial evaluation of 60 percent for status 
post non-Q myocardial infarctions with hypertension, from 
December 1, 1995 to August 22, 1997, and on and after March 
1, 1998, is granted subject to governing criteria applicable 
to the payment of monetary benefits.

Entitlement to an initial evaluation of 30 percent for 
residuals of a right ankle injury is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right hip is denied.

Entitlement to an initial evaluation in excess of 10 percent 
each degenerative joint disease of the left hip is denied.

Entitlement to an initial compensable evaluation for 
bilateral tinnitus through June 9, 1999 is denied; an initial 
compensable evaluation of 10 percent effective June 10, 1999 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

